TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-06-00048-CV


                            Michael and Cynthia Cabral, Appellants

                                                  v.

              Copperpot Properties, LLC/ECounty Foreclosures, Inc., Appellee


         FROM THE COUNTY COURT AT LAW NO. 1 OF WILLIAMSON COUNTY
         NO. 05-1333-CC1-4, HONORABLE SUZANNE BROOKS, JUDGE PRESIDING


                             MEMORANDUM OPINION

               Appellants Michael and Cynthia Cabral filed a notice of appeal from an eviction

judgment. The clerk’s record was filed on January 20, 2006. Appellants have not filed a docketing

statement as requested by the clerk’s office and have not filed or requested a reporter’s record. On

February 28, this Court sent a notice to appellants informing them that their brief was overdue. The

notice stated that appellants must file a motion for extension of time to file their brief by March 10,

2006, or the appeal would be dismissed for want of prosecution. Appellants have filed neither a brief

nor a motion for extension of time to file a brief. Accordingly, we dismiss the appeal.




                                               Bea Ann Smith, Justice

Before Justices B. A. Smith, Puryear and Waldrop

Filed: April 7, 2006

Dismissed for Want of Prosecution